DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 7/26/2022 . Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
	The 112b rejections of the claims are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim(s) 1-6, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenboim (US 20160371800 A1) in view of Berry (US 20150187100 A1).

Regarding claim 1, Kirshenboim discloses: an information processing device comprising a processor (fig.1, 002-22) configured to:
determine a select tendency of a user in selecting a facility based on a history of the user's designations of the facility that belongs to a predetermined category (fig.2B, 0048 shows a determining of various user selection tendencies (Trending, Previous Stay, Colleague Preferred, User Preferred) based on user designation, the designation belonging to the various categories);
determine whether positions of a plurality of facilities are concentrated on an image displaying a map at a predetermined scale (fig.6, 0057-58: determination of a plurality of positions concentrated in a map window area, the facilities concentrated in that window region being presented for display presentation, the map being shown at some predetermined scale as shown).
Kirshenboim does that disclose: in response to a determination that the positions of the plurality of facilities are concentrated on the image displaying the map, select, from among Point-of-Interest (POI) icons of the plurality of facilities and based on the selected tendency, a POI icon to be displayed as a representative icon for the plurality of facilities that are concentrated on the image displaying the map.
Berry discloses: in response to a determination that the positions of the plurality of facilities are concentrated on the image displaying the map (fig.2A, 0029: determine clustering of positions in order to effect GUI presentation shown in figs. 2A-C), select, from among Point-of-Interest (POI) icons of the plurality of facilities and based on the selected tendency, a POI icon to be displayed as a representative icon for the plurality of facilities that are concentrated on the image displaying the map (fig.2A shows a representative of the cluster, i.e., the topmost POI, such as based on a ranking (0044), the cluster being ordered by rank (0030)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Kirshenboim by incorporating the clustering visualization of Berry. Both concern the art of POI GUI’s, and the incorporation would have, according to Berry, improved the quality of the visualization by handling overlapping POI displays on a GUI (0003).

Regarding claim 2, Kirshenboim modified by Berry discloses the device of claim 1, as described above. Kirshenboim further discloses: sort the plurality facilities based on the select tendency (Berry 0030, Kirshenboim 0057); and determine an order in which information on the plurality of facilities is displayed in a list (Kirshenboim fig.2B, fig.5-6, 0057, Berry 0030).

Regarding claim 3, Kirshenboim modified by Berry discloses the device of claim 1, as described above. Kirshenboim further discloses: wherein the history of the user's designations is a history that the user designated the plurality of facilities as a destination (fig.2B: “Previous User Stay”).

Regarding claim 4, Kirshenboim modified by Berry discloses the device of claim 1, as described above. Kirshenboim further discloses: determine the select tendency of the user based on the history of the user's designations of the plurality facilities associated with a plurality of types of information (fig.2B: user designation of the facilities as associated with stay information, as trending, as preferred price, rating, brand, location, etc.; 0028-29: user designation of various information such as colleague information, preference information (price, rating, etc.) so as to associate the facilities with the various information), the select tendency depending on at least one of the plurality of types of information (fig.2B: ranking based on various weighted factors).

Regarding claim 5, Kirshenboim modified by Berry discloses the device of claim 4, as described above. Kirshenboim further discloses: wherein the plurality of types of information comprises at least one of a distance from a present location of the user to the facility and a distance from a destination that is different from the facility to the facility (0029: references including distance to a destination).

Regarding claim 6, Kirshenboim modified by Berry discloses the device of claim 4, as described above. Kirshenboim modified by Berry further discloses: wherein the plurality of types of information comprises an index value of evaluation of the facility (0029: accommodating rating, such as stars, indexing holistic evaluations, see fig.5).

Claim 10 recites a system corresponding to the device of claim 1 and is hence rejected for the same reasons. Furthermore, Kirshenboim discloses an information processing device (fig.2A: server device) and a terminal device (fig.1: client device).

Regarding claim 11, Kirshenboim modified by Berry discloses the device of claim 10, as described above. Kirshenboim modified by Berry further discloses: wherein the terminal device is configured to control display on the display so as to display a quantity of facilities determined as concentrated together (Berry fig.2) with the selected POI icon for the facility selected based on the select tendency (Kirshenboim fig.6, 0057-58, Berry fig.2A, 0030, 0040).

Regarding claim 12, Kirshenboim modified by Berry discloses the device of claim 10, as described above. Kirshenboim modified by Berry further discloses: wherein the terminal device is configured to control display on the display so as to display the  selected POI icon for the facility selected based on the select tendency at a position of the facility on the map (Berry fig.2A, 0028-29).

Claims 14, 15 recite a method and a computer-readable storage medium corresponding to the device of claim 1 and is hence rejected for the same reasons.

Claim(s) 7-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenboim (US 20160371800 A1) in view of Berry (US 20150187100 A1) in view of Nagase (US 20090309761 A1).

Regarding claim 7, Kirshenboim modified by Berry discloses the device of claim 4, as described above. Kirshenboim modified by Berry further discloses the plurality types of information compirses a fee (0028-29: price range).
Kirshenboim modified by Berry does not disclose: the facility is a parking lot; the fee being  a parking fee of the parking lot.
Nagase discloses: the facility is a parking lot; the fee being  a parking fee of the parking lot (Nagase concerns a process of automatically updating parking lot attributes table according to user selection of parking lots; see fig.4: automatically updating; fig.2, preference table; Fee preference is disclosed in fig.3:S20, 0071).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Kirshenboim by incorporating the parking lot considerations of Nagase. Both concern the art of ranking and suggesting POI’s, and the incorporation would have improved the quality of suggested parking lots by automatically considering user preferences (0004-11).

Regarding claim 8, Kirshenboim modified by Berry discloses the device of claim 4, as described above. Kirshenboim modified by Berry does not disclose: the facility is a parking lot; and the plurality of types of information comprises a status of vacancy of parking spaces in the parking lot.
Nagase discloses: the facility is a parking lot; and the types of information include a status of vacancy of parking spaces in the parking lot (fig.3:S16, 0059-62, 0035-37; fig.2:62, 64: consideration of vacancy information including entrance wait time, parking lot vacancy in learning preferences).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Kirshenboim modified by Berry by incorporating the parking lot considerations of Nagase. Both concern the art of ranking and suggesting POI’s, and the incorporation would have improved the quality of suggested parking lots by automatically considering user preferences (0004-11).

Regarding claim 9, Kirshenboim modified by Berry discloses the device of claim 4, as described above. Kirshenboim modified by Berry does not disclose: the facility is a parking lot; and the plurality of types of information comprises an index value of ease of parking of a vehicle in the parking lot.
Nagase discloses: the facility is a parking lot; and the types of information include an index value of ease of parking of a vehicle in the parking lot (0049-50, 0059-60: ground clearance, max height, entrance weight time are factors considered in the learning-suggestion cycle).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Kirshenboim modified by Berry by incorporating the parking lot considerations of Nagase. Both concern the art of ranking and suggesting POI’s, and the incorporation would have improved the quality of suggested parking lots by automatically considering user preferences (0004-11).

Regarding claim 13, Kirshenboim modified by Berry discloses the device of claim 10, as described above. Kirshenboim modified by Berry further discloses: the terminal device is further configured to receive an input to designate the facility that belongs to the predetermined category as a destination from the user, and notify the information processing device of the destination designated by the input (0072, 0077: receiving of user selection as a destination and providing of routes).
Kirshenboim modified by Berry does not disclose the information processing device updating the selection tendency based on the selection. However, Nagase discloses: the information processing device is configured to determine the select tendency of the user in selecting the facility based on the history of the user's designations of the facility that belongs to the predetermined category, the facility being designated as the destination, the history of the user's designations being communicated from the terminal device (fig.3, 0045 shows automatic updating of preferences table (e.g., fig.2) based on learned user preferences).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Kirshenboim by incorporating the automatic learning technique of Nagase. Both concern the art of ranking and suggesting POI’s, and the incorporation would have improved the quality of suggested facilities by automatically considering user preferences without the hassle of manual user input (0003-11).

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenboim (US 20160371800 A1) in view of Berry (US 20150187100 A1) in view of Dolph (US 20070268313 A1).

Regarding claim 16, Kirshenboim modified by Berry discloses the device of claim 1, as described above. Kirshenboim modified by Berry further discloses: wherein to determine whether the positions of the plurality of facilities are concentrated on the image displaying the map at the predetermined scale comprises to: determine whether the POI icons of the plurality of facilities are visually close to one another (0038-39: determining concentration based on pixel proximity, e.g., a threshold N).
Kirshenboim modified by Berry does not expressly disclose: wherein N is considered in the range of overlap, i.e., wherein N is some small number, less than the size of the icon, etc.
However, Dolph discloses: wherein determining concentration is based on determining the POI’s overlap each other (fig.8:840-870, 0085: determining overlap in order to change to cluster display).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Kirshenboim modified by Berry by incorporating the overlap detection technique of Dolph. Both concern the art of POI GUI’s, and the incorporation would have improved the quality of the visualization by improving overlap detection in various scenarios, e.g., zooming, (0006).

Claim 17 recites a system analogous to the device of claim 16 and is hence rejected under the same rationale.
Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding representative claim 1, the art of record does not disclose the newly added limitations directed to concentration of POI icons on an image of a map.
Applicant’s arguments have been fully considered but are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hochmuth (US 20140218394 A1) 0014, 0027: picking representative cluster; Ramos (US 9697751 B2), fig.4, 8-9: discloses forms of visual clustering.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]